MEMORANDUM **
Leticia Contreras, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals, summarily affirming without opinion, pursuant to 8 C.F.R. § 3.1(a)(7), the immigration judge’s denial of her application for suspension of deportation pursuant to section 244(a)(1) of the Immigration and Nationality Act.
Petitioner contends that the BIA’s decision “without opinion” does not comport with due process, which requires the BIA to provide an explanation as to what was “heard, considered, and decided” in reaching its decision. This contention is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-52 (9th Cir.2003) (holding that the BIA’s streamlining procedure *795does not violate an alien’s due process rights).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3. The court sua sponte changes the docket to reflect that John Ashcroft, Attorney General, is the proper respondent. The Clerk shall amend the docket to reflect the above caption